DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 6/15/2022, which are in response to USPTO Office Action mailed 2/16/2022. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE NON-FINAL.

Status of Claims
Claims 1, 3-13 and 15-16 are currently pending. Claims 1, 7, 13, 15-16 and 2 are currently amended. Claims 1, 3-13 and 15-16 are currently rejected under 35 USC 103.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US PGPUB No. 2012/0208592; Pub. Date: Aug. 16, 2012) in view of HIRSCH et al. (US PGPUB No. 2015/0088843; Pub. Date: Mar. 26, 2015).
Regarding independent claim 1,
Davis discloses a method for searching and retrieving variable-length identifiers, comprising: exclusively using a Graphics Processing Unit (CPU), searching and retrieving triples from a datastore, wherein the datastore is a Resource Description Framework (RDF) compliant triples datastore or any key-value stores; See Paragraph [0272], (Disclosing a system for processing data by exploiting GPU capabilities. The system including a blackboard data structure serving as a database for Resource Description Framework (RDF) triples.). See FIG. 30 and Paragraph [0066], (FIG. 30 illustrating a subject-predicate-object relationship for RDF triples used to generate search query reports, i.e. searching and retrieving identifiers.). Note Paragraph [0542] wherein the GPU is configured to apply rule-based reasoning to determine relationships between entities, i.e. the method is performed by the GPU.
obtaining either the child subject or the child object for each matching or non-matching triple utilizing a Graphics Processing Unit (GPU), wherein the GPU is utilized in parallel with a Central Processing Unit (CPU) such that the GPU provides higher parallelism than the CPU; See Paragraph [0482]-[0483], (Graphical Processing Units comprising multiple processing cores may be used to support massive parallelism, i.e. the GPU provides higher parallelism than the CPU (e.g. via the use of the multiple processing cores of said GPU). GPU cores are capable of performing processing functions in addition to handling graphical processing.). See Paragraph [0729], (RDF triples are acted upon by a processor.).
Davis does not disclose the step of assigning each subject, predicate, and object of a triple or the key and value of a key-value pair with a variable length identifier of up to a variable length of 54 bits;
and identifying matches and non-matches of parent subjects and parent objects with search targets, wherein identifying non-matches retrieves the subset of-all parent subject and parent objects searched excluding the search target in which child subjects or objects after the non-matching parents are copied back to the CPU.
HIRSCH disclose the step of assigning each subject, predicate, and object of a triple or the key and value of a key-value pair with a variable length identifier of up to a variable length of 54 bits; See Paragraph [0032], (Disclosing a method for managing partitioning of data blocks into matching and non-matching segments. The method includes processing partitions of bit-string data having a length "n", i.e. a variable length identifier.) The examiner notes that the bit-string length may assume any value including, but not limited to, 54 bits.
The examiner notes that the phrase "variable length…of up to 54 bits" does not have patentable weight as it represents non-functional descriptive language. Paragraph [0027] of Applicant's Specification discloses that "there may be more or less than 54 bits without departing from the present disclosure", therefore the variable length being specifically 54 bits does not have patentable weight. Therefore, there is no particular functional relationship or requirement that the maximum of bits be exactly 54.
According to In re Lowry, absent a new and non-obvious functional relationship between the data, here "up to a variable length of 54 bits", and the underlying substrate, here "a variable length identifier", the examiner does not need to give patentable weight to these elements. See In Re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004).
and identifying matches and non-matches of parent subjects and parent objects with search targets, wherein identifying non-matches retrieves the subset of-all parent subject and parent objects searched excluding the search target in which child subjects or objects after the non-matching parents are copied back to the CPU. See Paragraph [0017], (The disclosed process includes a mechanism for determining sub-strings in a data partition as matches or non-matches to existing records as part of an identification process, i.e. identifying matches and non-matches by retrieving the subset of all objects searched excluding the search target (e.g. by identifying non-matches and retrieving from the data partition to form an input for further processing). Note [0042] where non-matching elements are maintained on disk, which according to [0020] refers to storage systems such as mass storage device 14, i.e. non-matching objects are copied back to the CPU.) See FIG. 1 and Paragraph [0020], (FIG. 1 illustrates a CPU component 12 operatively coupled with mass storage device 14 and forming part of computer system 10.)
The examiner notes that while HIRSCH is not explicitly directed to retrieving parent-subject/parent-object matches, Paragraph [0017] discloses that the process may be directed to many forms of data including data objects such as files, data streams, etc., which includes RDF triples such as those of Davis. Therefore, the method of identifying matches and non-matches of HIRSCH may be applied to retrieve matches and non-matches of a data partition of RDF triples.
Davis and HIRSCH are analogous art because they are in the same field of endeavor, data processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Davis to include the method of retrieving matches and non-matches of data in order to facilitate further processing as disclosed by HIRSCH. Doing so would allow the system to more efficiently store data chunks by minimizing the size of a partition in order to maintain a ratio of matches and non-matches as described in Paragraph [0036] of HIRSCH.

Regarding dependent claim 4,
As discussed above with claim 1, Davis-HIRSCH discloses all of the limitations.
Davis further discloses the step wherein the datastore has a parent-child relationship among its entities. See FIG. 24 and [0266], (The RDF schema allows maintenance of a hierarchy of objects and classes. Semantic triples commonly express relationships involving two data elements. FIG. 23 illustrates an example of a subject-predicate-object relationship that may contextually relate to family-child relationships.). The examiner notes that a parent-child relationship is a hierarchy of objects and classes, one of ordinary skill in the art having access to Davis would recognize that the subject-predicate-object relationship is analogous to a parent-child relationship.

Regarding independent claim 7,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 10,
	The claim is analogous to the subject matter of dependent claim 4 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 8,
As discussed above with claim 7, Davis-HIRSCH discloses all of the limitations.
HIRSCH further discloses the step wherein identifying non-matches retrieves the subset of all parent subject and parent objects searched excluding the search target in which child subjects or objects after the non-matching parents are copied back to the CPU. See Paragraph [0017], (The disclosed process includes a mechanism for determining sub-strings in a data partition as matches or non-matches to existing records as part of an identification process, i.e. identifying matches and non-matches by retrieving the subset of all objects searched excluding the search target (e.g. by identifying non-matches and retrieving from the data partition to form an input for further processing). Note [0042] where non-matching elements are maintained on disk, which according to [0020] refers to storage systems such as mass storage device 14, i.e. non-matching objects are copied back to the CPU.) See FIG. 1 and Paragraph [0020], (FIG. 1 illustrates a CPU component 12 operatively coupled with mass storage device 14 and forming part of computer system 10.)
The examiner notes that while HIRSCH is not explicitly directed to retrieving parent-subject/parent-object matches, Paragraph [0017] discloses that the process may be directed to many forms of data including data objects such as files, data streams, etc., which includes RDF triples such as those of Davis. Therefore, the method of identifying matches and non-matches of HIRSCH may be applied to retrieve matches and non-matches of a data partition of RDF triples.
Davis and HIRSCH are analogous art because they are in the same field of endeavor, data processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Davis to include the method of retrieving matches and non-matches of data in order to facilitate further processing as disclosed by HIRSCH. Doing so would allow the system to more efficiently store data chunks by minimizing the size of a partition in order to maintain a ratio of matches and non-matches as described in Paragraph [0036] of HIRSCH.






Claim 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of HIRSCH as applied to claim 1 above, and further in view of Szczepkowski et al. (US PGPUB No. 2013/0036277; Pub. Date: Feb. 7, 2013).
Regarding dependent claim 3,
As discussed above with claim 1, Davis-HIRSCH discloses all of the limitations.
	Davis-HIRSCH does not disclose the step wherein each variable-length identifier has a maximum ID size of (2^54)-1.  
	Szczepkowski discloses the step wherein each variable-length identifier has a maximum ID size of (2^54)-1. See Paragraph [0080], (Disclosing a storage system for maintaining stored data. The method includes a hash table populated by metadata files having 54-bit identifiers.). The examiner notes that for a 54-bit size field, every identifier stored within would necessarily have a maximum size of 2^54-1 as that is the maximum capacity of a 54-bit data field.
	Davis, HIRSCH and Szczepkowski are analogous art because they are in the same field of endeavor, data storage and retrieval. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Davis-HIRSCH to include the 54-bit metadata file identifiers as disclosed by Szczepkowski. Doing so would allow the system to receive a predictable format for identifiers reaching up to 54 bits of identifier length.

Regarding dependent claim 9,
	The claim is analogous to the subject matter of dependent claim 3 directed to a computer system and is rejected under similar rationale.
Claim 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of HIRSCH as applied to claim 1 above, and further in view of Tansel (US Patent No.: 10,055,450; Date of Patent: Aug. 21, 2018).
Regarding dependent claim 5,
As discussed above with claim 1, Davis-HIRSCH discloses all of the limitations.
	Davis-HIRSCH does not disclose the step wherein native storage format is used rather than a relational database.
	Tansel discloses the step wherein native storage format is used rather than a relational database. See Col. 11, lines 11-19, (Disclosing a temporal triple store schema supported by an RDF native triple store, i.e. a native storage format for an RDF store.).
Davis, HIRSCH and Tansel are analogous art because they are in the same field of endeavor, Resource description Framework (RDF) storage management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Davis-HIRSCH to include the native storage format for an RDF store as described by Tansel. Doing so would allow the system to store RDF triple data using included schema specification tools. Requesting entities can efficiently request data using native communication tools as opposed to going through intermediary layers to read/write RDF triple records.

Regarding dependent claim 11,
	The claim is analogous to the subject matter of dependent claim 5 directed to a computer system and is rejected under similar rationale.
Claim 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of HIRSCH as applied to claim 1 above, and further in view of DULUK, JR. (US PGPUB No. 2014/0281323; Pub. Date: Sep. 18, 2014).
Regarding dependent claim 6,
As discussed above with claim 1, Davis-HIRSCH discloses all of the limitations.
	Davis-HIRSCH does not disclose the step wherein the GPU processes data in chunk sizes of 64 kilobytes (KB). 
	DULUK JR. discloses the step wherein the GPU processes data in chunk sizes of 64 kilobytes (KB). See Paragraph [0116], (Disclosing a method for managing how memory pages are migrated and otherwise manipulated. The method includes the ability to process data pages using a GPU in units of 64KB pages, i.e. chunk sizes of 64KB.).
Davis, HIRSCH and DULUK JR. are analogous art because they are in the same field of endeavor, GPU processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Davis-HIRSCH to include the ability to process 64KB data pages for further operations as described by DULUK JR. Doing so would allow the system to advantageously split the data page into 4KB component as required by other elements of the system including the CPU as described in Paragraph [0116] of DULUK JR.  
Regarding dependent claim 12,
	The claim is analogous to the subject matter of dependent claim 6 directed to a computer system and is rejected under similar rationale.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US PGPUB No. 2012/0208592; Pub. Date: Aug. 16, 2012) in view of Bailey et al. (US PGPUB No. 2016/0335568; Pub. Date: Nov. 17, 2016), Nara (US PGPUB No. 2001/0017620; Pub. Date: Aug. 30, 2001) and Harris (US PGPUB No. 2016/0224373; Pub Date: Aug. 4, 2016)
Regarding independent claim 13,
	Davis discloses a method for completing a Resource Description Framework (RDF) search comprising: utilizing a Central Processing Unit (CPU), to obtain a search target from a client, wherein the search target is either a parent subject or a parent object of a triple that is received from a datastore; See Paragraph [0272], (Disclosing a system for processing data by exploiting GPU capabilities. The system including a blackboard data structure serving as a database for Resource Description Framework (RDF) triples.). See Paragraph [0281], (SPARQL is used to access triples in the database, i.e. triples are received from a datastore.). See Paragraph [0583], (Triples in the subject-predicate-object format of the triple database may be processed to yield inverse triples which may therefore be provided as output wherein a triple "BOB HasChild TED" (a parent object) may be inverted to yield "TED HasParent BOB" (a parent subject).).
	Davis does not disclose the step of sending subject/object or object/subject chunks that are derived from the triple from the datastore to video random access memory (VRAM) or from dynamic random access memory (DRAM) to VRAM if not already cached;
and initiating a Graphics Processing Unit (GPU) kernel for each chunk sent to VRAM, wherein child subjects or objects returned from the GPU are answer to the search target from the client, wherein the initiating step further comprising: for each GPU kernel, scheduling 214 threads per chunk;
and copying back the child subjects or objects after the matching parent to the CPU.
Bailey discloses the step of sending subject/object or object/subject chunks that are derived from the triple from the datastore to video random access memory (VRAM) or from dynamic random access memory (DRAM) to VRAM if not already cached; See Paragraph [0043], (Disclosing a method for data exchange between a CPU and a group of GPUs. The method including the CPU serving as a host to the GPU which acts as a co-processor. Data from the DRAM is copied to VRAM for use by the GPU in performing computations, i.e. from DRAM to VRAM if not already cached. Note FIG. 1 wherein the system receives input data/constraints 106, i.e. subject/object or object/subject chunks. The examiner notes that the input data/constraints 106 are external data entering the system, i.e. the data is not cached.).
and initiating a Graphics Processing Unit (GPU) kernel for each chunk sent to VRAM, wherein child subjects or objects returned from the GPU are answer to the search target from the client, for each GPU kernel, scheduling 214 threads per chunk. See Paragraph [0043], (The CPU may launch kernels on the GPU and determine a number of threads needed to process an execution job in parallel on the GPU for each execution job. Computational results, i.e. search results, are stored in the VRAM and copied to DRAM where they may be accessed by the CPU.). See Paragraph [0043], (The CPU may launch GPU kernels of the multi-core GPU. Each kernel being associated with a corresponding GPU thread in a collection of GPU threads 128(1)-128(N).). The examiner notes that one of ordinary skill in the art having Bailey before them would be able to determine that any number of GPU threads may be used to perform the method of generating computational results as described in Paragraph [0031]. The process of Bailey therefore allows for a variable number of GPU threads, which includes the use of "214 threads per chunk".
The examiner notes that while Bailey does not explicitly disclose specifically sending subject/object or object/subject chunks that are derived from the triple from the datastore, the method of Davis does disclose subject/object or object/subject chunks that are derived from the triple from the datastore which may therefore be provided as input constraints to the system of Bailey to perform the functionality described above.
and copying back the child subjects or objects after the matching parent to the CPU. See Paragraph [0043], (The CPU accesses computational results from the DRAM. Note [0041] wherein DRAM is operatively coupled to the CPU via one or more buses as illustrated in FIG. 2).
Davis and Bailey are analogous art because they are in the same field of endeavor, GPU processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Davis to include the method of processing data using a GPU as described by Bailey. Paragraph [0042] of Bailey discloses that a GPU is more efficient at launching multiple processing threads and executing threads in parallel than merely using a CPU.
Davis-Bailey does not disclose the step wherein for each thread, evaluating whether an atomic flag is set;
upon determining an atomic flag is set, checking the threads corresponding section to see if it is a parent subject or object that matches the search target; 
upon determining that it matches the search target, setting the atomic flag, to tell new threads beginning execution to short circuit and stop execution;
Nara discloses the step wherein for each thread, evaluating whether an atomic flag is set; See Paragraph [0049], (Disclosing a system and method for displaying a device map including search and retrieval of device information via a plurality of processing threads. The method comprises activating a search thread having a state of “ON” or “OFF” based on a search termination flag. The system can determine the current state of the search termination flag for a thread and proceed accordingly.)
upon determining an atomic flag is set, checking the threads corresponding section to see if it is a parent subject or object that matches the search target; See FIG. 2 and Paragraph [0049], (FIG. 2 illustrates a method of determining the state of the search termination flag in step S203, i.e. determining an atomic flag is set. If it is determined that the search thread has been terminated, the system displays the retrieved connection information, i.e. search target data objects.)
Davis, Bailey and Nara are analogous art because they are in the same field of endeavor, computing resource distribution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Davis-Bailey to include the method of controlling search execution using termination flags as disclosed by Nara. Doing so allows the system to optimize query execution by stopping further, potentially unnecessary processing based on a simple flag status which indicates when a search is completed such that results can be displayed or further processed.
Davis-Bailey-Nara does not disclose the step of upon determining that it matches the search target, setting the atomic flag, to tell new threads beginning execution to short circuit and stop execution;
Harris discloses the step upon determining that it matches the search target, setting the atomic flag, to tell new threads beginning execution to short circuit and stop execution; See Paragraph [0103] and [0113], (Disclosing a method for distributing work between multiple threads. The method includes functionality for managing termination flags for a plurality of threads wherein once a response adequately fulfills an aggregate request, a representative thread is selected to complete processing while additionally setting the termination flags for the additional threads, i.e. upon determining a search target (e.g. fulfilling the aggregate request), telling new threads to stop execution (e.g. by setting the termination flag).)
Davis, Bailey, Nara and Harris are analogous art because they are in the same field of endeavor, computing resource distribution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Davis-Bailey-Nara to include the method of setting termination flags for a plurality of threads in a parallel processing system as disclosed by Harris. Paragraph [0124] of Harris discloses that the applied method may reduce the likelihood of interference, reduce the severity of any interference and/or increase the ability for jobs to benefit from otherwise-idle time in the execution of other jobs.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Bailey, Nara and Harris as applied to claim 13 above, and further in view of Almog et al. (US PGPUB No. 2014/0282564; Pub. Date: Sep. 18, 2014).
Regarding dependent claim 15,
As discussed above with claim 13, Davis-Bailey-Nara-Harris discloses all of the limitations.
Bavis-Bailey-Nara-Harris does not disclose the step wherein upon determining the atomic flag is not set, stopping thread execution.
Almog discloses the step wherein upon determining the atomic flag is not set, stopping thread execution. See Paragraph [0056], (Disclosing an execution barrier for parallel processing.  The method including the step wherein a thread is to stop executing a particular program code in response to reaching said execution barrier, i.e. stopping thread execution, in response to the status of a status register bit, i.e. an atomic flag.).
Davis, Bailey, Nara, Harris and Almog are analogous art because they are in the same field of endeavor, parallel processing systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Davis-Bailey-Nara-Harris to include the step of disabling thread execution in response to a status bit as disclosed by Almog. Doing so would provide a means for starting and stopping thread execution via a status register bit that controls execution. Status indicators provide insight into the current state of a payload of data and would help in determining whether to proceed with processing based on said status.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Bailey, Nara and Harris as applied to claim 13 above, and further in view of Szabo et al. (US PGPUB No. 2011/0252046; Pub. Date: Oct. 13, 2011).
Regarding dependent claim 16,
As discussed above with claim 13, Davis-Bailey-Nara-Harris discloses all of the limitations.
	Davis-Bailey-Nara-Harris does not disclose the step wherein upon determining that it does not match the search target, stopping thread execution.
	Szabo disclose the step wherein upon determining that it does not match the search target, stopping thread execution. See Paragraph [0119], (Disclosing a method for matching strings using nVidia GPU hardware. The method including halting execution of a thread in case of a signature mismatch during processing, i.e. stopping thread execution in response to a mismatch.).
Davis, Bailey, NISHIKAWA and Szabo are analogous art because they are in the same field of endeavor, GPU processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Davis-Bailey-NISHIKAWA to include the method of controlling thread execution based on potential errors in matching as disclosed by Szabo. Paragraph [0119] of Szabo discloses the use of checkpoints for signature encoding wherein detecting mismatches and stopping thread execution significantly reduces block execution time by stopping threads that might provide incorrect or otherwise erroneous computational results.

Response to Arguments
Applicant’s arguments and amendments responsive to the rejection of claims 1 and 13 under 35 USC 101 have been fully considered and remedy the issues pointed out in said rejection.  The corresponding rejection has been withdrawn. 

Applicant’s cancellation of claims 2 and 14 are acknowledged by the examiner. The corresponding rejections have been withdrawn.

Applicant’s arguments with respect to the rejection(s) of claim(s) 1 and 13 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s arguments and amendments as discussed above.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165